Title: From Thomas Jefferson to Martha Jefferson Randolph, 30 March 1807
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                        
                            My dearest Martha
                            
                            Mar. 30. 07.
                        
                        I presume mr Randolph informs you himself that he is quite well. indeed I have no doubt he could now very
                            safely undertake the journey; but we continue to fix on Monday next for departure. as to myself altho’ I have no actual
                            head-ach, yet about 9. oclock every morning I have a very quickened pulse come on, a disturbed head, & tender eyes, not
                            amounting to absolute pain. it goes off about noon, and is doubtless an obstinate remnant of the head-ach, keeping up a
                            possibility of return. I am not very confident of it’s passing off. I shall write to you again on Friday, and, should
                            nothing have changed our purpose by that time, we shall hope you will be removed to Monticello so as that we shall find
                            you there on the 10th. I send Ellen a little piece of poetry; yet I am not certain if I had not sent it before. recieve my
                            kisses for yourself and our dear children, & be assured of my tenderest love.
                        
                            Th: Jefferson
                            
                        
                    